 
 
I 
111th CONGRESS
1st Session
H. R. 1599 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Sessions introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require survivor annuity payments made to disabled dependents to be disregarded in eligibility and benefit determinations under the supplemental security income (SSI) and Medicaid Programs. 
 
 
1.Requirement that survivor annuity payments made to disabled dependents be disregarded under the SSI program 
(a)Income exclusionSection 1612(b) of the Social Security Act (42 U.S.C. 1382a(b)) is amended— 
(1)by striking and at the end of paragraph (22); 
(2)by striking the period at the end of paragraph (23) and inserting ; and; and 
(3)by adding at the end the following: 
 
(24)if such individual (or such spouse) is under a disability (as defined in section 223(d) of this Act), is blind or disabled for purposes of this title, has a disability (as defined in section 7(9) of the Rehabilitation Act of 1973), or has a developmental disability (as defined in section 102(8) of the Developmental Disabilities Assistance and Bill of Rights Act of 2000), the value of (and any amount received from) a survivor annuity of which such individual (or such spouse) is a beneficiary if the annuity was obtained by a person who, as of the time the person died, was providing support or maintenance to such individual (or such spouse).. 
(b)Resource exclusionSection 1613(a) of such Act (42 U.S.C. 1382b(a)) is amended— 
(1)by striking and at the end of paragraph (14); 
(2)by striking the period at the end of paragraph (15) and inserting ; and; and 
(3)by adding at the end the following: 
 
(16)if such individual (or such spouse) is under a disability (as defined in section 223(d) of this Act), is blind or disabled for purposes of this title, has a disability (as defined in section 7(9) of the Rehabilitation Act of 1973), or has a developmental disability (as defined in section 102(8) of the Developmental Disabilities Assistance and Bill of Rights Act of 2000), the value of (and any amount received from) a survivor annuity of which such individual (or such spouse) is a beneficiary if the annuity was obtained by a person who, as of the time the person died, was providing support or maintenance to such individual (or such spouse).. 
2.Requirement that survivor annuity payments made to disabled dependents be disregarded under the Medicaid programSection 1902(r) of the Social Security Act (42 U.S.C. 1396a(r)) is amended by adding at the end the following new paragraph: 
 
(3)For purposes of determining income and resources eligibility under this title for an individual (or whose spouse) is under a disability (as defined in section 223(d) of this Act), is blind or disabled for purposes of this title, has a disability (as defined in section 7(9) of the Rehabilitation Act of 1973), or has a developmental disability (as defined in section 102(8) of the Developmental Disabilities Assistance and Bill of Rights Act of 2000), there shall be excluded the value of (and any amount received from) a survivor annuity of which such individual (or such spouse) is a beneficiary if the annuity was obtained by a person who, as of the time the person died, was providing support or maintenance to such individual (or such spouse)..  
3.Effective dateThe amendments made by this Act shall apply to determinations for calendar months beginning 6 months or more after the date of the enactment of this Act.  
 
